WELLS, J.,
dissenting.
I dissent from the majority’s decision. I would approve only the recommendation that Judge Kinsey was guilty of material misrepresentations in charges 7 and 9. For that, I believe the appropriate sanction would be a public reprimand.
My reason for dissenting as to the acceptance of the other charges is that I believe that the JQC’s findings of guilt in respect to those charges are in direct conflict with the decision of the United States Supreme Court in Republican Party of Minnesota v. White, 536 U.S. 765, 122 S.Ct. 2528, 153 L.Ed.2d 694 (2002). While I agree with this Court’s majority that the Court in White did not declare our Code’s “pledge or promise” clause unconstitutional, I cannot read the charges for which the JQC found Judge Kinsey guilty in charges 1, 2, 3, 4, 5, and 12 as being other than charges based upon Judge Kinsey announcing her position on these matters. The guilty findings run directly contrary to the United States Supreme Court decision by which we are bound.
QUINCE, J., concurs.